TIEBE AITORNEY    GENERAL
                                     OF TEXAS
                                          AUSTIN.         T-s           78711
   JOBN    I,     ar-
A--             o-Al.

                                                        June 27.      1975


          The Honorable Cue D. Boykin                                          Opinion No.     H- 637
          Chairman,   Texas Industrial
          Accident  Board                                                      Re:     Effective date of
          P. 0. Box 12757.   Capitol Station                                           workmen’s   compen-
          Austin,  Texas 78711                                                         sation coverage for
                                                                                       state employee*
          Dear Mr.         Boykin:

               You have requested our opinion concerning the date after which
          injuries sustained by a state employee may be compensated    under
          article 8309g, V. T. C. S.

                 Section    16 of article       8309g    provides:

                        An employee is not entitled to benefits under this
                        article unless the accident causing his injury
                        occurs at least 90 days after the effective date
                        of this article.

              Acts       1973,   63rd   Leg.,     ch.    88,    p. 195,      section    21 at 201, provides
          in part:

                        [Article 8309g] takes effect on the first day that
                        money becomes available for its administration,
                        pursuant to legislative appropriation   . . .

              Money was appropriated       by House Bill 169, Acts 1975, 64th~Leg.,   ch. 55,
          p. 119 (Vernon’s   Texas Session Law Service No. 2), which went into effect
          on April 18, 1975.   Accordingly,    injuries sustained on or after July 18, 1975,
          may be compensated      under article 8309g.    See Halbert v:San   Saba Springs
          Land & Livwtock     Association,    34 S.W. 639 (Tex. Sup. 1896).

              While $50.000   was transferred   to the Attorney General’s Operating Fund
          from Workmen’s    Compensation     Fund No. 94 by Acts 1973, 63rd Leg.,   ch. 659,
          p. 1786 at 1920, effecti~ve September 1. 1974, in our view it is clear that this




                                                         p.    2805
     The Honorable   Cue D.   Boykin,    page 2         (H-637)




     transfer did not constitute the appropriation  required by section 21.
     supra.   The purpose of this transfer was to enable this office to better
     represent the Industrial Accident Board and to prepare for the initiation
     of the State employee’s   workmen’s  compensation   program.   Attorney
     General Opinion H-524 (1975).    Section 3 of House Bill 169, supra,   pro-
     vides in part:

             . . . there are presently    no funds for payment              of
             valid claims . . .

          In our opinion section 21, supra.  requires an appropriation   of funds
     to be available for the payment of claims.      The transfer of funds to this
     office’s  Operating Punds did not make such funds available for this purpose0
     However,    House Bill 169 did appropriate   funds for this purpose and claims
     may be paid if they arise from injuries sustained 90 days after its April 18,
     1975 effective date, that is, July 18, 1975.

                                SUMMARY

                 Injuries sustained by a state employee on and after
             July 18, 1975, may be compensated   under article 8309g,
             V. T. C. S.

                                                      Very   truly your*,
                                                  A




                                                      Attorney    General        of Texas

     APPROVED:




LG
     DAVID   M.   KENDALL,    First   Assistant




     C. ROBERT HEATH,         Chairman
     Opinion Committee


                                         p.   2806